944 F.2d 900
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joseph C. ANDERS, Petitioner.
No. 91-8022.
United States Court of Appeals, Fourth Circuit.
Submitted July 2, 1991.Decided Sept. 13, 1991.

On Petition for Writ of Mandamus.
Joseph C. Anders, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
On April 19, 1991, Joseph C. Anders filed a petition for a writ of mandamus to require the district court "to provide a ruling, a hearing, or show cause for such failure before May 6, 1991."   Anders had filed a petition for habeas corpus under 28 U.S.C. § 2241 in the district court for removal of a Louisiana detainer, which he alleges has been lodged against him for three years.   Anders continues that he was to be released from federal custody on May 6, 1991, and that he would be eligible for work release when he began serving a consecutive sentence in Alabama were it not for the Louisiana detainer.   Anders argues that the district court "has a duty to rule or schedule a hearing prior to the May 6, 1991 (the petitioner's departure date) unless it can show good cause why a ruling or hearing cannot be had."


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).   Courts are extremely reluctant to grant a writ of mandamus.   In re Ford Motor Co., 751 F.2d 274, 275 (8th Cir.1984).   Because the record indicates that the district court has diligently processed Anders' petition, Anders does not present the extraordinary circumstances to warrant mandamus relief.


3
Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for a writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.